Interim Decision #1362

MATTER

OF MICHIGAN STATE UNIVERSITY

In VISA PETITION Proceedings
DET—N-1605

Decided by Acting Regional Commissioner June 14,1963
A distinguished scholar coining to a university to teach (70% of time) and do
research in mathematics for an academic year is eligible for nonimmigrant
status under section 101(a) (15) (H) (1), Immigration and Nationality Act,
since the position is not permanent in nature ; the courses to be taught, although
listed in the university catalogue under an open number for credit purposes,
are special seminars which are taught only by distinguished visiting professors
or other qualified personnel and are not a permanent part of the curriculum.

This is a petition to import for a temporary period under section
101(a) (15) (H) (i) of the Immigration and Nationality Act, a distinguished scholar to teach and do research in mathematics for the 19631964 school year. The petition was denied by the District Director on
the grounds that the beneficiary will be teaching a full load of courses
that are listed in the University Catalogue, and the position is therefore permanent in nature.' The petition is before this office on appeal
from that decision.
The beneficiary, according to the petition, is to teach and do research
in mathematics for the 1963-1964 school term. The courses to be
taught by the beneficiary are listed in the catalogue of the institution
under an open number, for credit purposes, and are given when there
is a demand or when a visiting professor is available. The beneficiary
will teach for about seventy per cent of his time, the remainder will be
on research.
The petitioner stated in his brief on appeal that the beneficiary
would teach courses which are special and temporary in nature, which
could legitimately be called Special Seminars; that the courses are
listed under open number in the catalogue in order that the student
may benefit creditwise. Only distinguished visiting professors or staff
members with special ability give courses under this number.
1

Matter of 11— S —

8 I. & N. Dec. 400.

640

Interim Decision #1362
It is concluded that the petitioner seeks the 'Services of the beneficiary
to do research and to teach a special seminar in mathematics. This is
a course that is not a permanent part of the curricula. It is given
occasionally by visiting professors or other qualified personnel to
advanced students in mathematics. The appeal will be sustained.
ORDER! It is ordered that the appeal in the above cited case be

and the same is hereby sustained.

703-45G-C1---42

641

